                                                              :·sucsDNY
                                                          1
                                                              ;)Qf'UMENT
UNITED STATES DISTRICT COURT                              . ELECTJU)NJCALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                          Il>OC #=-----::--1--1--~
 SECURITIES AND EXCHANGE                                  l_::.,TE FTT_FD:               ()
 COMMISSION,
                                                          19-cv-9013 (JSR)
               Plaintiff,
                                                          ORDER
         -against-

 ALKIVIADES DAVID, HOLOGRAM
 USA NETWORKS INC., and
 SPENCER G. FELDMAN


JED S. RAKOFF, U.S.D.J.

      On   February        7,    2020,    plaintiff               Securities      and    Exchange

Commission     (the    "Commission"),           filed         a    letter    with       the   Court
                                                                         '
requesting      permission         to    serve       the          Commission's       deposition

subpoena on non-party witness Carl Dawson                             ("Dawson")        by email.

Based on the Commission's representations in the letter (attached

as   Exhibit    A     to    this      order),       the       Court     is   persuaded         that

alternative      service         by     email       is    warranted          in     this      case.

Accordingly, the Court permits the Commission to serve Dawson with

the subpoena by emailing it to him again.

      SO ORDERED.

Dated:       New York, NY

             February      /l,   2020                          JED S. RAKOFF, U.S.D.J.




                                                1
                                    UNITED STATES
                        SECURITIES AND EXCHANGE COMMISSION
                              NEW YORK REGIONAL OFFICE                          RICHARD G. PRIMOFF
                                          BROOKFIELD PLACE
                                                                                TELEPHONE: (212) 336-0148
                                       200 VESEY STREET, STE 400
                                        NEW YORK, NY 10281-1022                 FACSIMILE: (212)336-1319




                                        February 7, 2020



VIA EMAIL
                                                                                         .
The Honorable Jed S. Rakoff
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007


       Re:    SEC v. David, et al. {19 CV 9013 {JSR)

Dear Judge Rak.off:

        Plaintiff Securities and Exchange Commission (the "Commission") respectfully writes to
request, with Defendants' consent, that the Court permit alternative service of the Commission's
deposition subpoena on non-party witness Carl Dawson ("Dawson") by ,email. The Commission
makes this request because: (1) Dawson had previously orally consented to service of a prior
deposition subpoena by email at the relevant email address; (2) has recently communicated with
the Commission using that email address; and (3) the Commission's process server has not
succeeded in effecting personal service on Dawson despite diligent attempts. The Commission
recently contacted Dawson to try to secure his consent to service of this deposition subpoena by
email, but he has not responded.

        As background, in early January 2020, the undersigned Commission counsel spoke with
Dawson, a resident of Calabasas, California, by telephone to inform him that the Commission
intended to take his deposition. I asked Dawson whether he would consent to service of the
deposition subpoena by email to carl.dawson@vcmediapartners.com. Dawson indeed consented
on the call and informed me that he was available for a deposition on February 4. On January 9,
the Commission emailed Dawson a deposition subpoena scheduling his deposition for February
4 in the Commission's Los Angeles office. (A copy ofmy January 9, 2020 email and subpoena is
attached as Exhibit 1.) Several weeks later, during the deposition of Defendant Alkiviades David
("David") on January 24, the parties agreed that David's deposition would be continued and that
Dawson's deposition would therefore be rescheduled.
                                                                                                      - ,/
        Thereafter, between January 24 and February 4, 2020, I telephoned and emailed Dawson
repeatedly and asked him to contact me to discuss rescheduling his deposition. I did not hear
from_ Da~son until February 3, when he emailed me from the relevant email address, apologized
for his pnor lack of response and explained he had been ill, and asked that his deposition be
rescheduled to a date as late as possible. (Copies of my emails with Dawson are attached as
Exhibit 2.)                                                               :

        I then attempted to reach him again by telephone and email that day and the next but
again received no response. On February 4, the Commission engaged a process server to
personally serve Dawson at his two most recent, known address~: his apparent residence in
Calabasas, California and his apparent work address in Woodland Hills, California. Later that
day, the process server advised the Commission that service had been unsuccessful at both
addresses, that the residential address appeared to have been abandoned by Dawson, and that a
manager at the work address had told the process server that Dawson was "on the run ...."
because of a workplace dispute. The Commission later provided the process server with two
older potential addresses for Dawson, but the process server has since informed the Commission
that Dawson does not appear to live or work at either of those addresses: The Commission has
no additional information as to Dawson's residential or business address, if any.

        On February 5, 2020, given the apparent futility of personal service, I emailed Dawson a
copy of the Commission's second deposition subpoena, dated February 4, 2020, requiring his
attendance for a deposition on February 20 in Los Angeles. My email asked Dawson to confirm
whether he would agree to accept service of this deposition subpoena by email. (A copy of that
email, which corrects an error in an earlier email, and subpoena is attached as Exhibit 3.) To
date, the Commission has received no response from Dawson.

        Under these circumstances, the Commission respectfully requests that the Court deem the
Commission's February 5, 2020 email service of the deposition subpoeQ.a on Dawson effective
under Federal Rule of Civil Procedure 45 or authorize alternative email service and permit the
Commission to serve Dawson with the subpoena by emailing it to him again. Courts in the
Second Circuit have authorized alternative service where prior attempts at personal service have
been made, and it "'reasonably insures actual receipt of the subpoena by the witness."' Ultradent
Products, Inc. v. Hayman, No. M8-85 (RPP), 2002 WL 31119425 at *4 (S.D.N.Y. Sept. 24,
2002) )(citing Cordius Trust v.. Kummerfeld, 1999 U.S. Dist. Lexi~ 19980, *5-*6
(S.D.N.Y.1999)). Here, service by email is the most practicable method of accomplishing service
designed to provide actual notice. See SEC v. Pence, 322 F.R.D. 450,454 (S.D.N.Y. 2017)
(Gorenstein, Mag. J.) (authorizing alternative service of a subpoena, including by email, where
the Commission had not succeeded in effecting personal service); see also Philip Morris USA
Inc. v. Veles Ltd., No. 06 CV 2988 (GBD), 2007 WL 725412, at *2 (S.D.N.Y. March 12, 2007)
(noting that "federal courts have approved email service of process as an appropriate means
under Rule 4 in proper circumstances").


        The Commission meets this standard. It has diligently attempted personal service and has
reason to believe that further attempts to personally serve Dawson will be futile. Furthermore,
Dawson previously consented to service of the prior deposition subpoena by email and used the
same email address to communicate with Commission counsel as recently as February 3, 2020,
demonstrating that service by email will ensure that Dawson "actually'receives the subpoena."
cc: Defendants' counsel (email)
     EXHIBITl




')
.,.-----------------------------
Primoff. Richard

From:                             Primoff, Richard
Sent:                             Thursday, January 09, 2020 7:07 PM
To:                               'carl.dawson@vcmediapartners.com'
Cc:                               Klug, Yrtzchok
Subject:                          SEC v. David, et al.
Attachments:                      Deposition Subpoena Dawson.pdf


Mr. Dawson: Pursuant to our conversation of earlier today, In which you agreed to accept service of the deposition
subpoena by email, I have attached the subpoena for your February 4, 2020 deposition.

Richard G. Primoff
Senior Trial Counsel
SECURITIES AND EXCHANGE COMMISSION
New York Regional Office
Brookfield Place, 200 Vesey Street, Ste. 400
New York, NY 10281
(212)-336-0148
  AO 88A (Rev. 12/13) Subpocno to Tcslffy 11111 Dcposhioa in I Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                              forlhe
                                                           Southern District of New York
       SECURmEs ANO EXCHANGE COMMISSION                                         )
                    Plaint/Jf                                                   )
                      v.                                                        )      Civil Action No.      19 CIV 9013 (JSR)
        ALKIVIADES DAVID and HOLOGRAM USA                                       )
                  NETWORKS INC.                                                 )
                     De/endaJlt                                                 )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACDON
 To:                 Carl Dawson, VC Media Partners, LLC, 22120 Clarendon, Ste 140, Woodland Hills, CA 91367

                                                        (Name o/penon to whom tlils subpoena Is dlret:Jtd)
      - Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth beJow to testify at a
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents; or designate other persons who consent to testify on your behalf' about the following matters, or
 those set forth in an attachment:


  Place: Securllfes and Exchange Commission, 444 South                                 Date and Time:
         Rower Street, Suite 900 Los Angeles, CA 90071.                                             February 4, 2020 9:30 AM

          The deposition will be recorded by this method: Vlcleocam, stenographer, sound recording, or combinalfon

       0 Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material:




        The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
 Rule 4S(d}, relating to your protection as a person subject to a subpoena; and Rule 45(e) a (g), relating your duty to
 respond to lhis subpoena and the potential consequences of not doing so.
 Date: __1_/0_912_02_0_
                                   CLERK OF COURT
                                                                                         OR

                                           Slgnarure o/Clulr. or Deputy Clm

 The name, address, e-mail address, and telephone number of the attorney representing (name ofpa,zy)
                                                                                                      •    Plaintiff
 Securities and Exchange Commission                                      , who issues or ~quests this subpoena, are:
Richard G. Primoff, 200 Vesey Street, Ste 400, New York, NY 10281, primoffr@sec.gov, 212-336-0148

                                Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored infonnation, or tangible things, a notice
 and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
 directed. Fed. R. Civ. P. 4S(a)(4).




                                                                                                                                 I
AO 88A ~ - 12113)Subpocaa to Tes1lf.ya111 Dcpm!llc11f111Clvll Ac11cD (Pqc2)

Civil Action No. 19 CIV 9013 (JSR)

                                                           PROOF OF SERVICE
                      (This section should not be ftled will, the court unless relJulred by Fed. R. C'w. P. 4S.)

             I received this subpoena for (name a/Individual and 111/e, f/Dlly)
on (t!aze)

             0 I served the subpoena by delivering a copy to the named individ~ as follows:



        ------------------
        CJ
                           on
                              ------
                                     or

                 I returned the subpoena unexecuted because:
                                                                                  (date)                   ;




             Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
             tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
             $


MyfeesareS
                       ------ for travel and $ ----- for services, for a total of S ------
                                                                                      0.00


         I declare under penalty ofperjury that this infonnation is true.


Date:
                                                                                     Saver's slgnanue



                                                                                   Printed name and dtle




                                                                                      Server's add~

Additional information regarding attempted service, etc.:




                                                                                                                            J
 AO SSA (Rey, 12/13) Subpocm ID Tcsl!ly at II Dcposiiion Ill• Civil Acllon (Pllgc 3)

                               Federal Rule of Civil Procedure 45 (c), (cl), (e), and (g) (Effective 12/1/13)
 (c) Plllce or Coinpllallce.                                                             (I) disclosing a trade sa:ret or other confldcntial rcsc:arch, development,
                                                                                  or commcn:ial Information; or
 (1) Fuo tdol,Heorlng,or Dqo,lllon. Asubpocna111ay command 1                            (II) disdosmg 1m lllln:lafmd cxpcn's apilllOD or imonmtion shat clocs
pcnou to aucml a trial, hemma, er deposition cnly as f'o1lows:                    IIOI dcscnlx: spcdfic occunmces in dispute 1111d RSUIIS fiom tho oxpat'I
  (A) wilhfn 100 miles afwhac lhepc:nm1n:sidis_ ls employed. or                   study !hat wns not requestod by a pany.
 replarlycramacisbusillmiDpesson:cr                                                  (C}SptdfllngColidldoru OJ an A l t ~ la thodmzmstmccs
   (B) within tholllatlwha thopmim RSides, Is employed.orRg111ar!y                clescribrd in Rule45(d)(3)(B), the comt may, lnmad ofquashing er
IIBIIS8Cts busfncss fn pasoD, iflho pedOll                                        modlf/fnsa subpoena, ordcrappear.mccarpracluclion under spedl"ICd
     (I) Is II pany or a pany•a oftica; or                                        condlt!OllS ifrhc sa-vms pmty:
     (II) Is conmmndcd to allc:nd II trial mid would DOt Incur substantial              (I) shows a substalllial nc:cd for the ICSlimcny or material that cannot be
 c:tpemo.                                                                         olllcrwise 111d wilhout undue hardship; 111111
                                                                                        (II) cmuns lhat tho subpoenaed person wru be reasonably compensated.
  (2) ForOthtr DimWIY- A subpocaa may command:
   (A)ptOdlldlonofclocmlleass,dectrcmlcally Slofcd !nl'onmtlon, or                (e) Dutlu ID RespcndJDg lo.a Subpoena.
IIID8ibte lhfnss 11 apJaco wilhm 100 miles o£whae tho pascn resides, Is
 CIIIJl!oycd, orreauJady cramacc, busii:lcss fn pa-. 111111                        (l) Prodlldllg Doannom or ElemonleallySlottd lnfbl'llUltltt11. These
   (B) lnspccllon ofpmnises at tho pn:mlses IO be fDspcctcd.                     ..........i,,_ apply to pzoduclnJ documCIIII or clcc1r0nkally stand
                                                                                 ~~~
(cl) Prolcclmg a PCl'Sllll Sahject to a Sahpoma; EntorcemeaiL                       (A) Doctmunts. A pmoa rcspcmdmg to a subpoena to pnxh=documaus
                                                                                 must pn,dllcc them as they m-ebpt In lhe ordinmy ccurso ofbusiaess or
 ()) A,olllng Undrl1 /hlrda, or F.,q,aue1 Sanctions. A pany or attomcy           must OJBlllmO and label !hem to com:spond to lho wegorics in tho dmwid.
rcspcmibleforfssumaandsav!Dgasubpocnammt lllken:asami!ilestqis                      (B) Form for Prodadng El«tronla1/Jys«Jred lnformodon Nat Sptdjld.
IO a\'Old lmpomig lllldae bunlm or apc:nse OD a paSODSllbject ID tho             lf'a subpoena docs 1101spccify a (Olm forpodudng c!a:ll'Olllcally llaral
Sllbpcrm. 'lbocamt fcrthodisufct whcnicmnpliam:c arcquiml must                   inf'onmtloll, the paSOD n:spcadfns must pioducc it iD a fonn ortorms in
cnto= dus duty mid impose an appzoprlutc sam:ti~ may filcludc                    wfw:b it Is ordinarily maill1ahlodorm a reasonably usable fo:mor farms.
lost tarafllit ml-=blc 11%1on!cy's r-u a pany oraaomcy who
&iJs IO comply.                   ,
                                                                                     (C) ElutronlmllyStort:d /nfornu,IIon
                                                                                 _ , , RSpOlldina need DOI prodDcc lhe sameel
                                                                                                                             Proda~':m<:ir. On, Fann. The
                                                                                                                                       ' y Slotcd
                                                                                 liiiomiatiDD in m01C than OIUl fbnn.
 (2) Cotn11UZntl to Prod11cc Mota/4& or Ptnnlt /nsp«llon.                            (D) ln~M• El«tranlcal1>' Stortd lnfomuitl01t. The person
  (A) AppcartJ11Ce NOi b,p,tral. A peao,, cmnrnandrd to p:oc!ucc                 respcnding IICCd 1101 pn,vfde discovay oteleclrCm!caDy siolCd mformalfan
pamft tho !ospecclon ofpremfscs, noc:d
~ or impcct!Oll lllllcss also com-
                                         =:~
documCllls, e!cc:amlcally stOftd mfcmmi!lou. ort3118111l1 lhmp. orlG
                                                   In pmo11 at lheptaccor
                                                   lo appear fora dcpos!tlon,
                                                                                 Imm som=s that tho pason ldel11fftes as 1101 rcmonably acccssi111o bccllmc
                                                                                 ofl!lldce lnrn!cn orCCSL On molicm to c:ompc1 cllscovay or for a pn,tcctive
                                                                                 onlcr. lhc pc:ISOD mpcmdiDs must show Chat lhe inf'onnlllioa is llOl
hcarill& or lriaL                                                                reasombly accessible bccausa ofmduc burden or COSL If that showing is
   (B) Oli/tt:tlo,u. A pcnou c:omtmmdrd to piv=cdoeumcnlS cr tangible            made, the court may mmdhelm order dlseovay Imm such somccs lflhe
lhillgs cr IO pcmi!t lmpcctiOD IDS)' SCIYII OIi tho party or .uamcy designated   requcstlllg pany shows good came, ccmslderinJ the llmitaiions of Rule
In lho su°bl)ocaa II written objection to !nspc=1in&. copying. tcstlns, or       26(b)(2)(C).1hccomt may spcciJy conditions for the discovery.
.sampling anycraD of tho mataials orto mspedfng tho pzanlsi:s orto
producing eleclrollically sum:d Information in the ?arm cw fcmis n:qucstcd.      0) Qa/111/Jrghl,l/ql or l'rotutlon.
111c objedfon IIIIISt be served bctcnctho cazficroflhe lime ~lied for              (A) /nfr,rmotlon Withlzeld. A pmon withhofdillg subpoenaed infonnaticm
compli:mccor 14days aftcrlhesubpocaa ls served. Ifan ob;eclion is made,          muter a claim lhat it is privileged or suh.i= lo protection as trial-prcpamlicm
Ibo following rules apply:                                                       material lll1ISI:
    (I) Al 1111)' lmle, an collce IO tho ~ r d pason. lhc serving pally               (I) c:tpiusly m:w: tho claim; and
may movo lho coun for tho dlslzict wllen:compliancc Is required fer an                (ll) describe lhe natmc of lhe wilh1lcld doemnents, eommunicalions, or
onletcompellina poduction orimpccl!on.                                           ta11gibl11 lhmgs iD a mamicr lllal, wilholll revealing inf'ommticm itself
    (II) These acts may be requiRd oll1y llS directed Ill Ille order, ODd che    privileged orpivlected, will cmblc tho pasties to llSSCSS the cJaim.
cnlerlllllSt pnllcct a pason who is adlha'a pany 1111ta pany•s officer &om         (BJ Jnformadon Prat/11,:m. lfmformmon pivdllCod ID response lo a
sigmficmt cxpcme rcsa1liDg Imm COlllpliam:c.                                     subpoena Is subja:t to a claim ofprivilege or or protection as
                                                                                 lriaJ-prq:azaliOll mataiaJ. lhe pman maJciog tho cJaiJn may IIOlily 1111)' put)'
 (3) QatUhb,g or Modifying II Slthpoa,o.                                         that received the mfonnation of tho claim and Ille tmis for iL After being
                                                                                 nolilird, o pally lllllSI promptly rcuun. sequester, or dcsuoy Ille specified
  (A) Wlitn Requlrd. On limdy motion. the court for the disirict when:           inf'onmlicm md Ill)' copies it bas; must DOI use or disclose tho im11m1111ioa
complianc, Is rc:qufrcd IIIIISt quash or IIIOdiJy a subpoena Iha!:               until lhc cJa!m Is resolved; must lalcc n:asODDblo steps 10 retrieve Ilse
                                                                                 lnfomialicm ifthe pany disclosed ii bc!orc being IIOlifiod; end may pn,mplly
    (I) f.alls to allow a rcasooable time 10 comply;                             prcscm lho informalfcm lllldcr sc:a1 to lhe c:uart for lhe district where
    (II) requires a pason to comply lleyond rhe geograp11ical limits             CIIDIJ)llancc ls required fer a cldemiinatlcn oflhe claim. The pezson who
specified fa Rule45(c);                                                          prodi=od Ille inf'onmlion IIIUSI pn:,avc the mfommlion until Ilse claim is
    (ID) rcquircs disc!osum ofprMlcaod or other prolCCtcd maltcr, if no          resolved.
cxccplion or wuivcrapplics; or
      (IY) subjects II )ICISIIZI IO und11e bmda,,                                (g) ConlempL
  (B) Wlien PmalUed. To pn,tect a pason subjcet to er aft"celod by a             The court for lho dislrict where compliance Is rcquln:d--and also. after a
Slllipoma, 1111 CGmt forlho district wllere compliance is rc:quin:d may, on      motion is lr.lllSl'crrcd, lho Issuing eomt-may hold fn eo111cmpi a person
mot!cm, quusb or IIIOdily the Sllbpocma ifft requires:                           who, haw!g been sened, lllils without adequate excuse to obey the
                                                                                 subpoena or 1111 order rdatrd 10 ii.

                                       For access lo subpoam matc:riab, sec Fed. R. Civ. P. 4j(11) CommiUr:c Nole (2013).
EXHIBIT2
Primoff, Richard
From:                             Primoff, Richard
Sent:                             Monday, January 27, 2020 10:57 AM
To:                               'carl.dawson@vcmediapartners.com'
Cc:                               Klug, Yitzchok
Subject:                          SEC v. David, et al.


Hi Mr. Dawson: We need to discuss re-scheduling the date for your deposition. Could you please call me at your earliest
convenience? Thank you.

Richard G. Primoff
Senior Trial Counsel
SECURITIES AND EXCHANGE COMMISSION
New York Regional Office
Brookfield Place, 200 Vesey Street, Ste. 400
New York, NY 10281
(212)-336-0148




                                                            l




                                                                                                                          I
Primoff, Richard

From:                             Primoff, Richard
Sent:                             Wednesday, January 29, 2020 1:30 PM
To:                               'carl.dawson@vcmediapartners.com'
Subject                           SEC v. David, et al.


Mr. Dawson: I am following up on my email from Monday (and earlier voicemail messages), regarding the need to re-
schedule your deposition in this matter. Please call me today to discuss.

Richard G. Prlmoff
Senior Trial Counsel
SECURITIES AND EXCHANGE COMMISSION
New York Regional Office
Brookfield Place, 200 Vesey Street, Ste. 400
New York, NV 10281
(212)-336-0148




                                                           l
Primoff, Richard

From:                              Primoff, Richard
Sent:                              Monday, February 03, 2020 1:59 PM
To:                                carl.dawson@vcmediapartners.com
Cc:                                Klug, Yitzchok; Grace, Adam S.
~«!~!~                             B~; s.1;, }(,
                                              P.fflli4 At {II.

I will call you in a few hours. What number is best to reach you at?

Sent from my !Phone


        On Feb 3, 2020; at 12:13 PM, 11 carl.dawson@vcmediapartners.com 11
        <carl.dawson@vcmediapartners.com> wrote:


        CAUTION: This email originated from outside of the organization. Do not click links or open attachments
        unless you recognize the sender and know the content is safe;

        Hello Mr. Primoff1

        I apologize ... I have been out with the flu and other personal ailments which had my hospitalized. I still
        not completely well. If we need to push the date back, please push out as far as possible. Thank you


        Warmest Regards,

        earl Dawson


        From: Primoff1 Richard <PrimoffR@sec.gov>
        Sent: Friday, January 31, 2020 1:13 PM
        To: carl.dawson@vcmediapartners.com
        Cc: Klug, Yitzchok <KLUGY@SEC.GOV>; Grace, Adam S. <GraceA@SEC.GOV>
        Subject: SEC v. David, et al.

        Mr. Dawson, I have telephoned you several times over the past week (and had telephoned you last
        week as well), and emailed you twice, requesting that you contact me so we can discuss re-scheduling
        your deposition. To date, I have not heard back from you. I would prefer to work out a new date
        without the necessity of seeking intervention of the Court, but to do so we need to
        communicate. Please call me promptly at the number listed below.

        Richard G. Primoff
        Senior Trial Counsel
        SECURITIES AND EXCHANGE COMMISSION
        New York  Regional Office
        Brookfield Place, 200 Vesey Street, Ste. 400
        New York, NY 10281
 Primoff, Richard
 From:                              Primoff, Richard
 Sent                              Monday, February 03, 2020 5:15 PM
 To:                               'carl.dawson@vcmediapartners.com'
 Cc:                               Klug, Yitzchok; Grace, Adam S.
 Subject                           RE: SEC v. David, et al.


 Thank your for your email, Mr. Dawson: Are you available to speak now? Please let us know what number we should use
 {I just tried your 310 number).

 From: carl.dawson@vcmedlapartners.com <carl.dawson@vcmediapartners.com>
 Sent: Monday, February 03, 2020 12:13 PM
 To: Prlmoff, Richard <PrlmoffR@sec.gov>
 Cc: Klug, Yitzchok <KLUGY@SEC.GOV>; Grace, Adam S. <GraceA@SEC.GOV>
 Subject: RE: SEC v. David, et al.

 CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you
 recognize the sender and know the content Is safe.

 Hello Mr. Primoff,

I apologize ... I have been out with the flu and other personal ailments which had my hospitalized. I still not completely
well. If we need to push the date back, please push out as far as possible. Thank you


Warmest Regards,

Carl Dawson



  From: Primoff, Richard <PrimoffR@sec.gov>
  Sent: Friday, January 31, 2020 1:13 PM
  To: carl.dawson@vcmediapartners.com
· Cc: Klug, Yitzchok <KLUGY@SEC.GOV>; Grace, Adam S. <GraceA@SEC.GOV>
  Subject: SEC v. David, et al.

 Mr. Dawson, I have telephoned you several times over the past week (and had telephoned you last week as well), and
 emailed you twice, requesting that you contact me so we can discuss re-scheduling your deposition. To date, I have not
 heard back from you. I would prefer to work out a new date without the necessity of seeking Intervention of the Court,
 but to do so we need to communicate. Please call me promptly at the number listed below.

Richard G. Primoff
Senior Trial Counsel
SECURmES AND EXCHANGE COMMISSION
New York Regional Office
Brookfield Place, 200 Vesey Street, Ste. 400
New York, NY 10281
(212)-336-0148

                                                             1
EXHIBIT3
Primoff, Richard

From:                             Primoff, Richard
Sent                              Wednesday, February 05, 2020 11 :18 AM
To:                               'carl.dawson@vcmediapartners.com'
Cc:                               Klug, Yitzchok
Subject                           SEC v. David, et al.
Attachments:                      Deposition Subpoena Dawson 02.0420.pdf


Mr. Dawson: Apologies, please disregard my email from a few minutes ago, as I Included the wrong date In my email
message, although the correct date for your deposition is stated in the subpoena I attached.

In the interest of clarity, I am attaching again a copy of our subpoena to you, for your rescheduled deposition on
February 20, 2020, at the SEC's Los Angeles Regional Office at 9:30 a.m., pursuant to your email to me of February 3,
2020, and your prior oral agreement to accept service of subpoenas by email. Please confirm by reply email your
acceptance of this subpoena by email, in lieu of personal service, and, of course, call me with any questions you may
have.

Regards,

Richard G. Primoff
Senior Trial Counsel
SECURITIES AND EXCHANGE COMMISSION
New York Regional Office
Brookfield Place, 200 Vesey Street, Ste. 400
New York, NY 10281
(212)-336-0148




                                                           1
  AO 88A (Rev. 12113) Subpoena 10 Tcs1ify ;ii o Deposi&iOII in a Civil /\aion


                                                      UNITED STATES DISTRICT COURT
                                                                                                          for the
                                                                                 Southern District ofNew York
        SECURITIES AND EXCHANGE COMMISSION                                                                    )
                                          Plaintiff                                                           )
                         v.                                                                                   )           Civil Action No.                     19 CIV 9013 (JSR)
         ALKIVIADES DAVID and HOLOGRAM USA                                                                    )
                   NElWORKS INC.                                                                              )
                                        Defendant                                                             )

                                      SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
  To:                                                          Carl Dawson, 24719 Calle Largo, Calabasas, CA 91302
                                                                            (Name of~rson to whom this subpotno Is directed)

      rfTestimo11JI: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
 those set forth in an attachment:


  Place: Securities and Exchange Commission                                                                                 Date and Time;
         444 South Flower Street, Suite 900,                                                                                          February 201 2020 9:30:00 AM
         Los An ales CA 90071
           The deposition will be recorded by this method: . . :.;vl:.::d.:.eo:..;ca;.;;:;.:.m;:.,.:.st; ;.e;.;.no.:;:g~ra~p~h.;. e.;.;r,:. .s_o_u.;. ;.nd,;_,;_re.;. ;.co.;. ;.rdi. . ;.;.cm.., g:.:. ,.;:..or_co_m_b_in_a_U_on_ _

        0 Production: You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material:




        The following provisions ofFed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this s1,1bpoena and the potential consequences of not doing so.

 Date: __21_~_/2_0_20__
                                             CLERK OF COURT
                                                                                                                                OR

                                                         Signature ofClerk or Deputy Citric

 The name, address, e-mail address, and telephone number of the attorney represen mg (name ofparty)         Plaintiff
 Securities and Exchange Commission                                      , who issues or requests this subpoena, are:
Yitzchok Klug, 200Vesey Street, Ste 400, New York, NY 10281, klugy@sec.gov, 212-336-0112

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored infonnation, or tangible things, a notice
and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
directed. Fed. R. Civ. P. 45(a)(4).
AO ISA (Rev. 12/13) Subpoena to Testily 11 a Dcposilion in a Civil Aclio11 (Page 2)

Civil Action No. 19 CN 9013 (JSR)

                                                                PROOF OF SERVICE
                      m,1s section should not bejiled111it/1 tlie court unless required by Fed. R. Civ. P. 45.)
            I received this subpoena for (namto/indi11/duolond1l1lt. ffony)
on (date)

            0 I served.the subpoena by delivering a copy to the named individual as follows:


         -------------------- on (dortJ ------ ; or
            •   l returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$
                      ------- for travel and S ------ for services, for a total of$ ------
                                                                                      0.00


            1 declare under penalty of perjury that this infonnation is true.


Date:
                                                                                       Se~r•s signaturt



                                                                                      Printtd nome and tillt




                                                                                        Suvtr 's addrns

Additional infonnation regarding attempted service, etc.:
AO 88A (Rev. 12113) Subpoena 10 Testify au Deposition iru Civil AclioR (Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place or Compliance.                                                                (i) disclosing a trade secret or other confidential rescardl, development,
                                                                                  or commercial infonnation; or
 (I) Fora Trial, Hrarinc, or Dtposttlor,. A subpoena may command a                     (b") disclosing an unn:tained expert's opinion or infonnatlon that docs
person to attend II uial, hearing. or deposition 011ly as follows;                not dcscnl>c specific occumnccs in dispute and JCSUlts from the expert'$
  (A) wilhin 100 miles ofWhctc lhc person resides, is employed, or                study Iha! was nOl requested by a party.
rcgul11rly mmsacts business in pc1SOn; or                                            (C) Sp.clfy/ng Conditions tu an Allemat~ In the circumsranccs
   (B) wilhin lhc Slate where llio pcison resides. is employed, or regulnrly                                                               or
                                                                                  dcscn"bed in Ruic 4S(d)(3)(B), lhc court may. instead quashing or
uansac:ts business in person, lflhc peison                                        modifying a subpoena, order appearance or production under spccllicd
     (I) is a party or a pany•s officer, or                                       conditions if lhc sciving pany:
     (II) is commanded to auend a trial and would not incur subsiantial                (I) shows II substantial need ror lhc testimony or material that cannot be
cicpense.                                                                         othcrwi,e met wi1hou1 undue hardship; and
                                                                                       (ii) ensures that lhe subpoenaed person wm be reasonably compensaled.
 (2) For Other Dlscovr,y. A subpoena mny command:
  (A) production of documents. clectrOnically stored infomu11ion. or              (c) Duties la Responding to a Subpoena.
lllllgible things u a place within 100 miles of when: the person resides, is
employed. or regularly UUISaCIS business in pason; and                              (I) Pratbtdng D(JCUmmts or El«rronically Stoml lnform11tio1L These
    (B) inspection or premises at the premises ID be inspected.                   procedures apply ID producing docurncrus or electronically stored
                                                                                  lnformzlion:
(d) Protecting a Pcnon Subject to a S11bpoe11a; Eofo!fflllcnt.                       (A) Doauntnts, A person responding to a subpoena 10 produce doc:umcnlS
                                                                                  mus1 produce them as they arc kept In lhc ordinary course of buslnt.SS or
 (I) Avoldlng Undue Burdm or Exptnsc; Sanctions. A pany or anomcy                 must mganize 311d label them to correspond U> lhc categories in the dCffllllld.
responsible for issuing and serving a subpoena must take reasonable steps            (B) Form/or Producing ElmronlcaliyS,ond Jl1for111ation Nat Sprc/fled.
to avoid imposing undue bun:leP or expense on a pcrscn subject to the             lfa subpoena does not specify a form for producing clcctronically Slorcd
subpoena. The court for the dislrict where compllalll:C is required must          information, the person responding must produce it in a ram or forms in
enforce this duty and impose an appropriate S&tction-which may include            which It Is ordinarily maimained or in a reawiably usable fonn or forms.
lost earnings and reasonable aacmcy's fees-en a party or lltlOmcy who                (C) Elmronlcolly Stored Information Produ«d In Onf)I OM Fann. Tbc
fails to comply.                                                                  person responding need not produce lhe same electronically Stored
                                                                                  infonnalion in more thM one form.
 (2) CommDlld to Produce Matuiats or Permit /nsptiction.                             (D) lna«rnlblt ElraronlcallyStor,d lllformotlon. The person
  {A) App«ll'Ol'Q Not Requittd. A person commanded to produce                     responding need not provide discovery of cledl'Olllcally stored Information
 dor:umcnrs. electronically SWIW information, or 1ang1"ble things, or 10          from sources dull the person identifies as not reasonably acecssiblc l)ccausc
pennit the Inspection or premises. nccd not appear in J)CllOn at the plaa: of     of undue burden or cost. On motion lo compel discovc,y or t'or a prntective
production or lnspeclion unless also commanded ID appca, for a deposi1ion,        order, the pason responding must show that the infomlwon is not
hearing, or trial.                                                                reasonably accessible because of undue burden or cost. If thal showing is
   (B) Objtctlons. A. person commanded to produce documcms or ian:ible            made, die court may nonc1hclcss order discovesy from such sources ift!=
th~ or to permit inspcction may serve on the pany or anomey dcsi;nated            requesting pany shows good eausc, considering the limitations of Rule
in lhc subpoena a written objection to inspcc11n& copying, testing. or            26(b){2)(C). The court may specify conditions for the discovery.
wnpling any or all of the materials or 10 inspecting the p~iscs--cr to
producingelcctronlcally stored infonnation m the form or farms requested.         (2) Claiming PrMkgl! ar Prot«tlon.
The objection must be seivcd before the earlier of the lime specified for          (A) Information IYl~ld. A person withholding subpoenaed information
compliance or l4 days alter lhe S11bpocna is served. rf nn objection is made,     under a claim thBI it is privileged or subject to protection as trial•prep:inllion
the following rules apply:                                                        material mUSt:
      (I) At any time. on notice 10 the comma11dcd person, Ille sciving party         (I) expressly make lhc claim; and
may move the court ror the district where compliance is required for an               (ii) describe the nawrc of the withheld doc:umcnlS, communicalions.or
order compelling production or inspection.                                        tangi'blc things in a manila' lhat. withOlll revealing information itsclr
      (II) These acts may be required only IIS directed in lhe order. and lhc     privileged or protected, will enable the parties to assess the claim.
order must pnllcct a pcnon who is neither a pat!)' nor II pany's officer from       (B) 1,iformorlon Producrd. If information produced in response to a
significuu expense resulting from compliance.                                     subpoc:na is subject to a daim ofpriVilcgc or ofpn11cclion as
                                                                                  uiaJ.prcparation ma1erial, the person making the claim may notify any party
 (3)   QuasT1ing or Motli.Jj,Tn: a Subpoena.                                      that received the informntion of the claim and lhe basis for it. Aller being
                                                                                  notified, a party must promptly rc111m, sequester. er dcsauy the specified
  (A) When Rtqulnd. On timely motion. the court for lhc district Whcte            infonnation and Ill)' copies it has; must not use or disclose lhc Information
compliance is required must quash or modify a subpoena that:                      unlll thc claim is resolved; must take reasonable steps to retrieve lhc
                                                                                  information if the pany disclosed it before being notified; and may promptly
     (I) f1111s 10 allow a reasonable time 10 comply;                             present the information under seal 10 the court for the district where
     (11) Kljwrr:s a pt:rson to comply beyond lhc geographical limilS             compliance is required for a determination oflhe claim. The pcison who
specified In Rule 4S(c);                                                          produced lhc inlbnnation mllSl preserve the information until the claim is
     (Iii) requires disclosure orprivileged or othcrprotcClcd maner, if no        resolved.
~ n or waiver applies; or
     (Iv) subjectS a person to undue burclcn.                                     (g) Contempt.
  (B) ll'h•n PmnUttd. To prOlcct a person subject to or affected by a             The court for ti= district where compliance is rcquil'Cd--and also, after a
sulJeocna. the court for the district where complimicc is n:quued may. on         motion is transfern:d, lhc issuing coun-inay hold in contempt ~ person
mouon. quash or modify the subpoena ir It requires:                               who. having been served, falls without adeqwue cxcusc ID obey the
                                                                                  subpoena or an order related to it.

                                        For access to subpoena ffl41crials. sec Fed. R. Civ. P. 4S(a)Commiucr Hoic (201~).
